Citation Nr: 1314250	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  10-06 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for residuals of carbon dioxide poisoning.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to May 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2008 and March 2010 rating decisions of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  In April 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

In July 2012, the Board, decided claims of service connection for a neurological disorder, hemorrhoids, kidney disease, and hypertension, and remanded the remaining claims (listed on the preceding page) for further development.  

The July 2012 Board decision also referred to the Agency of Original Jurisdiction (AOJ) for appropriate action the matter of service connection for a psychiatric disability.  As it appears there has been no action on that referral, the matter is again referred to the AOJ for appropriate action. 

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

In the July 2012 remand , the Board found that VA's duty to assist required development to obtain additional private medical records, as well as a VA examination for the disabilities at issue.  These claims were remanded for the RO to secure private medical records and arrange for an examination of the Veteran.  Documents in Virtual VA (VA's electronic data storage system) show that in response to a September 2012 VA request for records from Iron Mountain, that company indicated in October 2012 that to process the request, it would need to know the name of the specific doctor, practice, or hospital which treated the Veteran.  The Veteran had advised in January 2010 that he was treated by the plant nurse at the Delphi/Packard Electric from April 1977 to October 2007; this appears to be the information Iron Mountain needed to process the VA request for records.  However, the RO appropriately did not follow-up on Iron Mountain's October 2012 response by providing such information, and thus did not satisfy the duties mandated by 38 C.F.R. § 3.159.  

Moreover, in August 2012, there apparently was an attempt to have the Veteran examined for the disabilities at issue, but he failed to report.  A letter from the Veteran in late January 2013 (subsequent to issuance of the January 2013 supplemental statement of the case( SSIOC) which noted that he had failed to report for the examination) states that he did not receive notice of the scheduled examination, and wished to have it rescheduled.  As good cause for his failure to report for the examination appears to be shown, the examination should (as requested) be rescheduled.  .[The Board notes that the examination scheduled pursuant to the previous remand was scheduled prior to the receipt of records Iron Mountain, when the Board's remand stipulated that the examination should follow receipt of the records (as otherwise, any opinions offered would be premised on an incomplete record).  The Board observes that the U.S. Court of Appeals for veterans Claims has held that the Board errs when it fails to ensure compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following:

1.  With any further cooperation by the Veteran (updated releases/more information, if needed) necessary the RO should secure for the record from Iron Mountain the complete records of treatment he received from the plant nurse at Delphi/Packard Electric from April 1976 to October 2007.  

2.  After the records sought are received, the RO should arrange for the Veteran to be examined by an appropriate physician to ascertain the nature and likely etiology of his claimed sinus disorder, skin disease, and residuals (if any) of carbon dioxide poisoning.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should ask the Veteran to identify the disability entities he believes have resulted from his exposure to carbon dioxide in service.  Any tests and/or studies deemed necessary must be completed.  Based on a review of the record, and examination of the Veteran, the examiner should offer opinions that respond to the following:

(a) Does the Veteran now have any disability entity that is/may be a residual of carbon dioxide poisoning in service?  If so, please identify (by medical diagnosis) each such disability entity.  

(b) Please identify (by medical diagnosis) each sinus and/or skin disability found.  As to each sinus and skin disability entity diagnosed, please identify the likely etiology, specifically indicating whether or not such disability is at least as likely as not (a 50 percent or better probability) related to the Veteran's skin and upper respiratory complaints and symptoms noted in service or to his exposure to carbon dioxide therein.

The examiner must explain the rationale for all opinions.

3.  The RO should review the record and readjudicate the remaining claims.  If any remains denied, the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

